Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
This Corrected Notice of Allowability is supplied to address the information disclosure statements that were filed before prosecution was closed.
The information disclosure statements (IDS) submitted on 10/10/2019, 10/18/2019 and 11/1/2019 are considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Blodgett on 12/17/2020.

The application has been amended as follows: 

Please cancel claim 28.

In claim 24, please replace [on the plurality of mineral fibers to provided cured binder in about 0.5% - 15%] with --on the plurality of mineral fibers to provide the mineral fiber insulating board with a cured binder in about 0.5% - 15%--.



In claim 40, please replace [80%] with --85%--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to explicitly teach the mineral fibers being rock wool mineral fibers and as argued by applicant in the appeal brief the prior art also fails to teach the mineral fiber insulating board having a density and other properties in the ranges as claimed. Therefore, claims 24-27 and 29-43 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 24-27 and 29-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S WALTERS JR/
January 18, 2021Primary Examiner, Art Unit 1796